 



Exhibit 10.4
[SunCom Letterhead]
March 26, 2007
Dear Laura:
As you know, the Company intends to enter into an exchange transaction during
2007. As a valuable employee, we believe that you are a key to the success of
the Company and the Company’s restructuring efforts and we want you to remain
committed to, and focused on, the continued operations and profitability of the
Company. For this purpose, this letter agreement (the “Agreement”) sets forth
the terms of a retention bonus that the Company will provide to you if you
remain actively employed with the Company through a Triggering Event, as defined
below. This letter also reflects the Company’s agreement to provide you with
separation benefits if your employment is terminated subsequent to a Triggering
Event, under the terms provided below:
1. Triggering Event. For purposes of this Agreement, a “Triggering Event” means
the earlier of either: (a) the closing of an exchange transaction in 2007 in
which certain holders of the 9-3/8% Senior Subordinated Notes due 2011 and
8-3/4% Senior Subordinated Notes due 2011 (in each case issued by the Company’s
subsidiary, SunCom Wireless, Inc.) exchange such notes for shares of the
Company’s Class A Common Stock, par value $0.01 per share or (b) at least two
(2) of the following three (3) current members of the Board cease to be members
of the Board for any reason: Scott Anderson, Mathias DeVito and Arnold Sheiffer.
2. Retention Bonus. You will be eligible to receive a Retention Bonus subject to
the conditions set forth in this Agreement. You will receive the Retention Bonus
if: (a) you remain actively employed with the Company through a Triggering
Event, (b) you are in compliance with any other agreement between you and the
Company, and (c) on or shortly after you receive each installment of the
retention bonus you execute a release agreement in a form reasonably consistent
with the past practice of the Company. The Company will pay you a retention
bonus in two (2) installments with the first being paid on or before June 29,
2007 and the second being paid on or before December 28, 2007 (the “Retention
Bonus”). Your total Retention Bonus will equal 25% of your base salary: the
first installment payment will equal 10% of your base salary and the second
installment payment will equal 15% of your base salary, less applicable federal,
state and local tax withholding required by law. You must be actively employed
(not on a leave of absence) by the Company on the day the bonus is paid in order
to be eligible for payment. If a triggering event occurs before December 28th,
2007 you would also be entitled to the second installment payment as long as you
were not on a leave of absence.

 



--------------------------------------------------------------------------------



 



Ms. Laura Shaw-Porter
March 26, 2007
Page 2
3. Separation Benefits. You will be eligible to receive the Separation Benefits
subject to the conditions set forth in this Agreement. You will receive the
Separation Benefits if: (a) your employment with the Company is terminated
subsequent to a Triggering Event (A) by the Company without Cause, (B) by you
for Good Reason or (C) by reason of your death or disability (the “Separation
Date”), and (b) you execute and return a release agreement on or shortly after
the Separation Date in a form reasonably consistent with the past practice of
the Company. The Company will provide you (or your beneficiaries, when
applicable) with the following benefits upon termination of employment (the
“Separation Benefits”):
     (i) a lump sum severance benefit in the amount of your annual base salary
in effect on the Separation Date (less applicable taxes and deductions);
     (ii) payment of the amount of any Management Business Objective bonus to
which you would otherwise be entitled for the calendar year during which your
termination occurs (prorated appropriately to reflect the months actively worked
prior to such termination) (less applicable taxes and deductions);
     (iii) payment of your entire Target Bonus under the Management Business
Objective Plan that would be paid as if you had twelve (12) months of active
service (less applicable taxes and deductions);
     (iv) payment of the Company portion of the COBRA premiums to continue
health insurance benefits for the first twelve (12) months following the
Separation Date;
     (v) immediate vesting of all unvested shares of SunCom stock owned by you
as of the Separation Date; and
     (vi) payment of any earned but unpaid wages for the period through the
Separation Date (less applicable taxes and deductions).
For purposes of this Agreement, “Cause” shall mean: a termination of employment
on account of inadequate performance, misfeasance, malfeasance, significant
violations of Company policy, criminal conduct, misconduct, dishonesty,
mismanagement, incompetence, deliberate and premeditated acts against the
interests of the Company, or destruction of Company property, as determined by
the Company, as applicable, and any other reason judged by the Company, in good
faith, to be unacceptable behavior. For purposes of this Agreement, “Good
Reason” shall mean: a material reduction in your base salary, the Company’s
relocation of its principal offices to a location more than 30 miles from its
current principal offices in Berwyn, Pennsylvania, or a material violation by
the Company of this Agreement.

2



--------------------------------------------------------------------------------



 



Ms. Laura Shaw-Porter
March 26, 2007
Page 3
4. At-Will. If you accept the terms of this letter, your employment with the
Company will continue to be “at will.” This offer is not to be construed as
creating a contract of employment for a specific period of time.
5. Entire Agreement; Other Payments/Benefits. This letter sets out the entire
agreement between you and the Company regarding the subject matter of this
letter and it supersedes any prior written or oral agreements pertaining to the
subject matter of this letter, except for the non-compete, non-solicitation and
confidentiality agreement you entered into with the Company, which shall remain
in full force and effect. You agree that you are not eligible to receive
benefits under the Company’s Strategic Alternative Retention Program. You
further agree that the Retention Bonus and the Separation Benefits are in lieu
of any other retention or severance benefit for which you may be eligible.
To accept the terms of this letter, please sign in the space indicated at the
end of this letter and return it to me by April 2nd, 2007. If you have not
returned a signed copy of this letter to me by that date, this offer will be
automatically withdrawn and you will not be eligible to earn the Retention Bonus
or the Separation Benefits.
Laura, we thank you for your past and continuing contributions to the Company.
If you have any questions about any of this, please let me know.

            Sincerely yours,
      /s/ Eric Haskell       Eric Haskell      Executive President and Chief
Financial Officer     

          ACCEPTED AND AGREED:
      /s/ Laura Shaw-Porter       Laura Shaw-Porter           

3